Citation Nr: 9900817	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran retired from military service in May 1978 after 
more than 20 years total  active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was originally before the Board in 
September 1997 when it was remanded in order to obtain a VA 
examination of the veteran's low back disability.  The 
veteran failed to report for the scheduled examination.  
However, there was no evidence that the veteran was notified 
of the time and place of the examination.  In February 1998, 
the issue on appeal was again before the Board.  The issue 
was remanded again in order to schedule the veteran for a VA 
examination and to insure that he had notice of the 
examination.  The VA examination has been accomplished and 
the case has been returned to the Board for appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology resulting from 
his low back strain is of sufficient severity to warrant an 
increased rating.  He complains of constant low back pain 
which has affected his employment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence of record 
warrants an increased rating of 20 percent for low back 
strain.   


FINDING OF FACT

The veteran's low back strain is principally manifested by no 
more than moderate limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Review of the service medical records 
demonstrates that the veteran complained of back pain 
intermittently during active duty.  On the report of the exit 
examination conducted in January 1978, it was noted that the 
veteran had had low back pain for 25 years without trauma to 
the back.  He was hospitalized in 1965 for back pain.  On the 
Report of Medical History portion of the examination, the 
veteran indicated that he had experienced recurrent back 
pain.  

A VA examination was conducted in July 1978.  The veteran 
reported that he had low back pain which started in 1965.  
There was no definite history of back trauma.  The low back 
pain was aggravated by bending and twisting of the back.  
Physical examination revealed no regional tenderness to 
palpation or sciatic notch tenderness.  No involuntary lumbar 
paravertebral muscle spasm was present.  The pertinent 
diagnosis was postural (functional) low back strain.  

The RO granted service connection for low back strain as 
evidenced by a rating decision dated in August 1978.  The 
disability was evaluated as 10 percent disabling.  

A VA spine examination was conducted in June 1995.  The 
veteran complained of low back pain and the inability to 
stand for more than five or ten minutes at a time.  Physical 
examination revealed no postural abnormalities or fixed 
deformities.  No muscle spasm was noted.  The veteran was 
able to forward flex from 0 to 80 degrees, backward extend 
from 0 to 20 degrees.  He was able to lateral flex to the 
left from 0 to 25 degrees and to the right from 0 to 25 
degrees.  Rotation to the right was from 0 to 20 degrees and 
rotation to the left was 0 to 20 degrees.  Moderate pain was 
present on backward extension.  Straight leg raising was 
positive at 50 degrees on both legs.  Deep tendon reflexes 
were present and equal.  Sensorium was decreased on the right 
leg.  X-rays of the lumbar spine were interpreted as normal.  
The diagnosis was mechanical low back pain.  

Outpatient treatment records from a military medical facility 
dated from January 1979 to June 1994 are associated with the 
claims file.  In August 1988, the veteran sought treatment 
for burning discomfort which ran down both thighs as well as 
back pain.  Physical examination revealed a full range of 
motion.  Straight leg raising was positive at 70 degrees.  

Treatment records from R. E., M.D., dated from November 1990 
to December 1991 are of record.  In December 1990, the 
veteran complained of increased pain in his back.  On a 
hospitalization report dated in May 1991, a review of the 
systems revealed the veteran had some headaches but 
otherwise there was no significant symptoms, his weight was 
stable and there were no other problems.  

Treatment records from J. W. B., M.D., dated from November 
1993 to October 1994 are of record.  In June 1994, the 
veteran was given a complete physical.  He complained, in 
pertinent part, of pain in various joints from time to time 
most characteristic of osteoarthritis.  

The veteran was afforded a local RO hearing in September 
1996.  He testified that he was receiving treatment for his 
back from chiropractors approximately one to two times per 
year.  He estimated that he could bend from a standing 
position approximately 75 to 80 percent.  He could bend from 
side to side approximately ten to fifteen percent.  He 
preferred not to perform twisting motions in his back as he 
had hurt his back in the past doing that.  He had a very 
limited ability to bend backward.  He experienced pain in his 
back which radiated down the left leg.  He also had pain in 
the middle of his back which sent out bands of pain to 
the front of his chest.  He never had muscle spasms or cramps 
in the lower back or leg.  He could walk approximately 100 
feet before his lower back began to hurt.  Climbing stairs 
was painful.  He could not run and did not participate in 
sports primarily due back and shoulder problems.  He had some 
problems at work due to his back including problems with 
lifting, climbing and in some cases even walking.  He had 
consulted a chiropractor the day prior to the hearing but 
this was primarily for problems with his neck.  The veteran 
had no idea if he had any bladder or bowel problems due to 
his back disability.  The veteran had other orthopedic 
disorders besides his low back pain.  

Treatment records from J. T. H., M.D., dated from April 1997 
to May 1997 are of record.  In April 1997, the veteran's 
chief complaint was bilateral knee pain and some right 
shoulder pain.  In May 1997 it was noted that the veteran's 
continues to have problems more in the shoulder than 
anything.  It was also noted that the veteran had a history 
of lumbar and cervical degenerative joint disease.  

A treatment record from P. N., M.D., dated in January 1998 is 
of record.  The doctor reported that the veteran's illness 
started November 22 when he was involved in a motor vehicle 
accident.  Since the accident happened the veteran had been 
complaining of discomfort including pain in the mid to lower 
thoracic and lumbar spine area.  The discomfort was described 
as constant.  It was noted that the veteran had a chronic 
back history that was stable.  The mid thoracic and lumbar 
pain would radiate into left hip and left lower extremity.  
The pain would bother the veteran at night and also during 
the day with sitting and standing.  Coughing and sneezing 
produced pain.  The examiner noted that the veteran's back 
pain had been very stable before the November motor 
vehicle accident.  

Physical examination revealed that straight leg raising 
produced pain at 45 degrees on the left and 60 to 70 degrees 
on the right.  Some restriction of lumbar flexion at 40 to 50 
degrees was noted.  Electromyography and nerve conduction 
velocity in the left lower extremity revealed acute and 
chronic L5 radicular changes.  Lumbar paraspinals revealed 
increased activity in the three levels of the lumbar spine.  
The pertinent impression was post motor vehicle accident with 
lumbar radiculopathy.  

A VA examination was conducted in June 1998.  The veteran 
reported that he would experience flare-ups of back pain 
approximately every six months to one year.  The pain was 
described as being across the low back, particularly on the 
left side.  He also had developed pain in the neck and upper 
shoulder girdle.  He had problems with his right shoulder and 
knees.  The low back pain was described as fairly constant.  
The veteran estimated that he would miss one to two days of 
work per year due to his back symptomatology.  The examiner 
reported that during the exacerbation of back pain the 
movement of the veteran's back was limited more than was 
currently reported but the examiner had no way of estimating 
the amount of limitation of motion.  The examiner opined that 
the veteran's bladder and bowel symptoms were not related to 
the back disability.  

Physical examination of the low back revealed that the 
veteran could flex to 50 degrees where he has some pain but 
can further flex to 70 degrees.  Side tilt was possible to 
20 degrees in either direction and extension was possible to 
15 degrees.  Straight leg raising was positive for pain 
beginning at 70 degrees bilaterally.  Knee jerks and ankle 
jerks were symmetrical and active.  The veteran could heel 
and toe walk without problems.  Pedal pulses were present.  
The examiner noted that the diagnosis upon the veteran's 
separation from service was low back strain.  The examiner 
further reported that there are no physical or historical 
findings to enable a specific diagnosis beyond this point.  
X-rays of the spine were interpreted as normal.  

Criteria and Analysis.  The Board notes that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veterans medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).

The provisions of 38 C.F.R. 4.14 (1998) preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service connected evaluation.

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under Diagnostic Code 5295.  This Code 
provides the criteria for rating lumbosacral strain.  
Diagnostic Code 5295 provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

Another Diagnostic Code which is applicable to the veteran's 
claim is Diagnostic Code 5292.  

Diagnostic Code Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.  38 C.F.R. Part 4, Code 5292.  

The Board finds an increased rating is not warranted under 
the rating criteria promulgated under Diagnostic Code 5295.  
There is no evidence of record demonstrating that the veteran 
experienced muscle spasms on extreme forward bending.  
Physical examinations of the veteran's back failed to 
evidence muscle spasm.  The veteran testified that he had 
never experienced muscle spasms in his back.  

There is no competent evidence of record showing that the 
veteran has unilateral loss of lateral spine motion in a 
standing position.  At the time of the most recent VA 
examination conducted in June 1998, it was noted that the 
veteran could perform side tilt to 20 degrees in either 
direction.  

There is no evidence of record that the veteran has severe 
lumbosacral strain with listing of the whole spine to the 
opposite side.  The report of the June 1995 VA examination 
included the finding that the there were no postural 
abnormalities present.  The June 1998 VA examination report 
did not include any notations relating to listing of the 
veteran's spine to one side.  

There is no evidence that the veteran has marked limitation 
of forward bending in a standing position.  Dr. N. P. 
reported in September 1996 that the veteran had some 
restriction of forward flexion at 40 to 50 degrees.  The June 
1998 VA examination report indicated that the veteran was 
able to forward flex to 50 degrees without pain and could 
further flex to 70 degrees with pain.  The Board finds the 
ability to forward flex to 40 to 50 degrees does not equate 
to marked limitation of forward flexion.  The Board notes the 
veteran testified at his September 1996 RO hearing that he 
was able to bend forward from a standing position 
approximately 75 to 80 percent of the way.  

There is no evidence of record of a finding of positive 
Goldthwaits sign.  No osteoarthritic changes or irregularity 
of joint spaces was present.  X-rays of the spine taken in 
June 1998 were interpreted as normal.  Based on the above 
analysis, the Board finds a rating in excess of 10 percent 
under Diagnostic Code 5295 is not warranted.  

The Board finds an increased rating to 20 percent is 
warranted under Diagnostic Code 5292 based upon limitation of 
motion of the lumbar spine.  The Board notes that at the time 
of the June 1998 VA examination, it was reported that the 
veteran had some restricted range of motion in forward 
flexion due to pain from 50 to 70 degrees.  Straight leg 
raising was positive for pain beginning at 70 degrees 
bilaterally.  Thus the Board finds the veteran's subjective 
complaints of pain have been objectively confirmed.  The 
Board further notes that the veteran has reported that he 
experienced exacerbations of his lumbosacral symptomatology 
approximately one to two times per year.  During the time 
when the back pain was exacerbated, the examiner opined that 
the veteran would experience more limitation of motion than 
was reported at the time of the examination.  The examiner 
was unable to provide an estimate of the amount of limitation 
of motion the veteran experienced during flare-ups.  However, 
the veteran reported that he would miss approximately one to 
two days of work per year due to flare-ups.  The Board finds 
based on the above analysis, and upon application of benefit 
of the doubt and 38 C.F.R. §§ 4.40, 4.45  that the veteran 
experiences moderate limitation of motion of the lumbar 
spine.  The Board finds the veteran does not have severe 
limitation of the lumbar spine during flare-ups as the 
veteran has only missed, in his estimate, one to two days of 
work per year and the exacerbations only occur approximately 
one to two times per year.

The Board has also determined that the clinical presentation 
of the veterans low back strain is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1)(1998).  
The record does not reflect frequent periods of 
hospitalization because of his service- connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Thus, the 
record does not present an exceptional case where a 20 
percent evaluation is found to be inadequate.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (noting that the disability 
evaluation rating itself is recognition that the industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 20 percent for low back strain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
